                Case 6:18-cv-02085-MK       Document 1       Filed 12/04/18     Page 1 of 6




     James A. Sellers, #184404
 1   jamess@jlohman.com
     The Law Offices of Jeffrey Lohman
 2
     4740 Green River Rd., Ste. 310
 3   Corona, CA 92880
     (657) 363-4699
 4   Attorney for Plaintiff

 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF OREGON
 7
                                          EUGENE DIVISION
 8

 9
     CHRISTIE NELSON,                                 Case No.
10
                       Plaintiff,
11
                                                      PLAINTIFF’S COMPLAINT FOR
           v.                                         DAMAGES AND DEMAND FOR JURY
12
                                                      TRIAL
                                                      (Unlawful Debt Collection Practices)
     CAPITAL ONE BANK (USA), N.A.,
13
                      Defendant.
14

15

16
                                             COMPLAINT

17         CHRISTIE NELSON (“Plaintiff”), by her attorney, alleges the following against

18   CAPITAL ONE BANK (USA), N.A. (“Defendant”):

19      1. Plaintiff brings this action on behalf of herself individually seeking damages and any other

20         available legal or equitable remedies resulting from the illegal actions of Defendant, in
21
           negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
22
           telephone in violation of the Telephone Consumer Protection Act (hereinafter “TCPA”),
23
           47 U.S.C. § 227 et seq.
24
                                     JURISDICTION AND VENUE
25




                                                    -1-

                                         PLAINTIFF’S COMPLAINT
           Case 6:18-cv-02085-MK          Document 1        Filed 12/04/18      Page 2 of 6




     2. Defendant conducts business in the state of Oregon, and therefore, personal jurisdiction is
 1
        established.
 2

 3   3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,

 4      Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012), holding that federal and

 5      state courts have concurrent jurisdiction over private suits arising under the TCPA.

 6   4. Venue is proper in the United States District Court for the District of Oregon pursuant to
 7      28 U.S.C § 1391(b) because Plaintiff resides within this District and a substantial part of
 8
        the events or omissions giving rise to the herein claims occurred, or a substantial part of
 9
        property that is the subject of the action is situated within this District.
10
                                              PARTIES
11
     5. Plaintiff is a natural person residing in the county of Lane in the city of Junction City,
12
        Oregon and is otherwise sui juris.
13
     6. Defendant is a Virginia corporation doing business in the State of Oregon, with its
14

15
        principal place of business located in McLean, Virginia.

16   7. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

17      officers, members, directors, heir, successors, assigns, principals, trustees, sureties,

18      subrogees, representatives and insurers.

19                                 FACTUAL ALLEGATIONS
20
     8. Defendant is a “person” as defined by 47 U.S.C. § 153 (39).
21
     9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged
22
        debts owed by Plaintiff.
23
     10. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (541)
24
        913-49XX.
25




                                                  -2-

                                       PLAINTIFF’S COMPLAINT
           Case 6:18-cv-02085-MK          Document 1      Filed 12/04/18     Page 3 of 6




     11. Defendant places collection calls to Plaintiff from phone numbers including, but not
 1
        limited to, (800) 955-6600.
 2

 3   12. Per its prior business practices, Defendant’s calls were placed with an automated telephone

 4      dialing system (“auto-dialer”).

 5   13. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. § 227(a)

 6      (1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly
 7      owed by Plaintiff, CHRISTIE NELSON.
 8
     14. Defendant’s calls constituted calls that were not for emergency purposes as defined by 47
 9
        U.S.C. § 227(b)(1)(A).
10
     15. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
11
        service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
12
        227(b)(1).
13
     16. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
14

15
        automatic telephone dialing system or an artificial or prerecorded voice on her cellular

16      telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

17   17. On October 2, 2017, at or around 12:22 p. m. Pacific Standard Time, Plaintiff spoke with

18      Defendant’s female representative at phone number (800) 955-6600 and requested that

19      Defendant cease calling Plaintiff’s cellular phone.
20
     18. During the conversation, Plaintiff gave Defendant her name, social security number, and
21
        date of birth to assist Defendant in accessing her accounts before asking Defendant to stop
22
        calling her cell phone regarding all her accounts.
23

24

25




                                                 -3-

                                      PLAINTIFF’S COMPLAINT
             Case 6:18-cv-02085-MK           Document 1       Filed 12/04/18      Page 4 of 6




       19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular telephone
 1
          and/or to receive Defendant’s calls using an automatic telephone dialing system in her
 2

 3        conversation with Defendant’s representative on October 2, 2017.

 4     20. Despite Plaintiff’s request to cease, Defendant continued to place collection calls to

 5        Plaintiff through February 4, 2018.

 6     21. Despite Plaintiff’s request that Defendant cease placing automated collection calls,
 7        Defendant placed at least Sixty-Three (63) automated calls to Plaintiff’s cell phone.
 8
                          FIRST CAUSE OF ACTION
 9
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227
10

11     22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

12        forth above at Paragraphs 1-21.

13     23. The foregoing acts and omissions of Defendant constitute numerous and multiple
14        negligent violations of the TCPA, including but not limited to each and every one of the
15
          above cited provisions of 47 U.S.C. § 227 et seq.
16
       24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is
17
          entitled to an award of $500.00 in statutory damages, for each and every violation,
18
          pursuant to 47 U.S.C. §227(b)(3)(B).
19
       25. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
20
                       SECOND CAUSE OF ACTION
21
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                           PROTECTION ACT
22
                          47 U.S.C. § 227 et. seq.
23

24     26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

25        forth above at Paragraphs 1-21.



                                                     -4-

                                         PLAINTIFF’S COMPLAINT
              Case 6:18-cv-02085-MK           Document 1        Filed 12/04/18     Page 5 of 6




        27. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing
 1
            and/or willful violations of the TCPA, including but not limited to each and every one of
 2

 3          the above cited provisions of 47 U.S.C. § 227 et seq.

 4      28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

 5          Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

 6          violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7      29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
 8
                                          PRAYER FOR RELIEF
 9
            WHEREFORE, Plaintiff, CHRISTIE NELSON, respectfully requests judgment be
10
     entered against Defendant, CHASE BANK (USA), N.A., for the following:
11
                                        FIRST CAUSE OF ACTION
12
        30. For statutory damages of $500.00 multiplied by the number of TCPA violations alleged
13
            herein (63), $31,500.00;
14
        31. Actual damages and compensatory damages according to proof at time of trial;
15
                                       SECOND CAUSE OF ACTION
16
        32. For statutory damages $1,500.00 multiplied by the number of TCPA violations alleged
17
            herein (63), $94,500.00;
18
        33. Actual damages and compensatory damages according to proof at time of trial;
19
                                       ON ALL CAUSES OF ACTION
20
        34. Litigation Costs and reasonable attorneys’ fees;
21
        35. Any other relief that this Honorable Court deems appropriate.
22

23
                                         JURY TRIAL DEMAND

24      36. Plaintiff demands a jury trial on all issues so triable.

25
                                                    RESPECTFULLY SUBMITTED,


                                                      -5-

                                           PLAINTIFF’S COMPLAINT
       Case 6:18-cv-02085-MK     Document 1      Filed 12/04/18   Page 6 of 6




 1   Dated: December 4, 2018
                                      /s/ James A. Sellers
 2                                    James A. Sellers
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                        -6-

                               PLAINTIFF’S COMPLAINT
